Name: Commission Regulation (EC) No 2323/94 of 28 September 1994 correcting Regulations (EC) No 1582/94 and (EC) No 1978/94 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 9 . 94 Official Journal of the European Communities No L 253/9 COMMISSION REGULATION (EC) No 2323/94 of 28 September 1994 correcting Regulations (EC) No 1582/94 and (EC) No 1978/94 fixing the sluice-gate prices and levies for poultrymeat HAS ADOPTED THIS REGULATION : Article 1 The levies fixed in the Annex to Regulation (EC) No 1582/94 are hereby replaced by those in Annex I hereto. The levies fixed in the Annex to Regulation (EC) No 1978/94 are hereby replaced by those in Annex II hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Commis ­ sion Regulation (EEC) No 1 574/93 (2), and in particular Article 3 thereof, Whereas Commission Regulation (EC) No 1 582/94 (3) fixes the levies from 1 July 1994 and Commission Regu ­ lation (EC) No 1978/94 (4) fixes the levies from 1 August 1994 ; Whereas a check has shown that an error in calculation appears in the Annexes to those Regulations ; whereas the Regulations in question should accordingly be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1994 as regards the levies fixed in Annex I. It shall apply with effect from 1 August 1994 as regards the levies fixed in Annex II. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 152, 24. 6. 1993, p. 1 . (3 OJ No L 166, 1 . 7. 1994, p. 117. (4) OJ No L 198, 30 . 7. 1994, p . 131 . No L 253/10 29. 9 . 94Official Journal of the European Communities ANNEX I to the Commission Regulation of 28 September 1994 correcting the levies on poultrymeat for the period 1 July to 31 July 1994 (1)(6) CN code Sluice-gate price Levyfrom 1 July to 31 July 1994 Conventional rate of duty ECU/100 units ECU/100 units % 0105 11 11 22,53 4,59  0105 11 19 22,53 4,59  0105 11 91 22,53 4,59  0105 11 99 22,53 4,59  0105 19 10 99,63 15,79  0105 19 90 22,53 4,59  ECU/100 kg ECU/100 kg 010591 00 78,47 18,00 (4)  0105 99 10 88,59 27,57  0105 99 20 114,35 28,27 (4)  0105 99 30 103,58 21,69 (4)  0105 99 50 120,11 29,53  0207 10 11 98,58 22,61 (4)  0207 10 15 112,10 25,71 c1)  0207 10 19 122,14 28,01 (4)0  0207 10 31 147,97 30,99 0  0207 10 39 162,20 33,97 (4)  0207 10 51 104,21 32,44 (4)0  0207 10 55 126,55 39,39 (4)H  0207 10 59 140,61 43,77 (2)(4)0  0207 10 71 163,35 40,38 ("X5)  0207 10 79 154,40 42,45 (2) (4) 0  0207 10 90 171,58 42,19  0207 21 10 112,10 25,71 OO  0207 21 90 122,14 28,01 (4)0  0207 22 10 147,97 30,99 (4)  0207 22 90 162,20 33,97 (4)  0207 23 11 126,55 39,39 (4)0  0207 23 19 140,61 43,77 (2) (4) 0  0207 23 51 163,35 40,38 (4)0  0207 23 59 154,40 42,45 (2)(4)0  0207 23 90 171,58 42,19  0207 31 10 1 633,50 403,80 3 (3) 0207 31 90 1 633,50 403,80 3 (3) 0207 39 11 287,15 75,10 (4)  0207 39 13 134,35 30,81 (4)  0207 39 15 92,64 23,50 (4)  0207 39 17 64,13 16,27 (4)  0207 39 21 184,97 42,42 (4)  mi\7 1Q 17. \ T\7C. 7.QS&lt;;t*\ 29 . 9 . 94 Official Journal of the European Communities No L 253/ 1 1 CN code Sluice-gate price Levyfrom 1 July to 31 July 1994 Conventional rate of duty ECU/ 100 kg ECU/100 kg % 0207 39 25 285,04 72,30  0207 39 27 64,13 16,27 0  0207 39 31 310,74 65,08 0  0207 39 33 178,42 37,37 (4)  0207 39 35 92,64 23,50 0  0207 39 37 64,13 16,27 (4)  0207 39 41 236,75 49,58 O  0207 39 43 110,98 23,24 (4)  0207 39 45 199,76 41,84 (4)  0207 39 47 285,04 72,30 (4)  0207 39 51 64,13 16,27 0  0207 39 53 324,24 89,15 (2) (4) O  0207 39 55 287,15 75,10 000  0207 39 57 154,67 48,15  0207 39 61 169,84 46,70 000  0207 39 63 188,74 46,41  0207 39 65 92,64 23,50 000  0207 39 67 64,13 16,27000  0207 39 71 231,60 63,68 (2) (4) O  0207 39 73 184,97 42,42 (2) (4) 0  0207 39 75 223,88 61,55 (2) (4) O  0207 39 77 173,76 39,85 000  0207 39 81 196,67 57,29 (2) (4) O  0207 39 83 285,04 72,30  0207 39 85 64,13 16,2700  0207 39 90 163,90 41,57 10 0207 41 10 287,15 75,10 OO  0207 41 11 134,35 30,81 (4)  0207 41 21 92,64 23,50 (4)  0207 41 31 64,13 16,27 (4)  0207 41 41 184,97 42,42 OO  0207 41 51 173,76 39,85 OO  0207 41 71 285,04 72,30 (4) 00  0207 41 90 64,13 16,2700  0207 42 10 310,74 65,08 OO  0207 42 11 178,42 37,37 0 0  0207 42 21 92,64 23,50 (4)  0207 42 31 64,13 16,27 (4)  0207 42 41 236,75 49,58 (4)  0207 42 51 110,98 23,24 (4)  0207 42 59 199,76 41,84 (4)  0207 42 71 285,04 72,30 OO  0207 42 90 64,13 16,27  0207 43 1 1 324,24 89,1 5 (2) (4) 0  No L 253/ 12 Official Journal of the European Communities 29 . 9 . 94 CN code Sluice-gate price Levyfrom 1 July to 31 July 1994 Conventional rate of duty ECU/100 kg ECU/100 kg ' % 0207 43 15 287,15 75,10 (2) (4) (*)  0207 43 21 154,67 48,15  0207 43 23 169,84 46,70 (2) (4) (*)  0207 43 25 188,74 46,41  0207 43 31 92,64 23,50 (2) (4) (*)  0207 43 41 64,13 16,27 (2)(4)0  0207 43 51 231,60 63,68 (2) (4) (*)  0207 43 53 184,97 42,42 (2) (4) H .  0207 43 61 223,88 61,55 (2) (4) O  0207 43 63 173,76 39,85 (2) (4) O  0207 43 71 196,67 57,29 (2) (4) O  0207 43 81 285,04 72,30  0207 43 90 64,13 16,27 (4)0  0207 50 10 1 633,50 403,80 3 (3) 0207 5090 163,90 41,57 10 0209 00 90 142,52 36,15  0210 90 71 1 633,50 403,80 3 0210 90 79 163,90 41,57 10 1501 00 90 171,02 43,38 18 1602 31 11 295,94 61,98 17 (8) 1602 31 19 313,54 79,53 17 1602 31 30 171,02 43,38 17 1602 31 90 99,76 25,31 17 160239 11 282,32 74,88  1602 39 19 313,54 79,53 17 (8) 1602 39 30 171,02 43,38 17 1602 39 90 99,76 25,31 17 (') The levy on products covered by CN codes 0207, 1602 31 and 1602 39 originating in the ACP countries and listed in Article 6 of Regulation (EEC) No 715/90 is reduced by 50 % within the limits of the quotas referred to in that Regulation. (2) The levy on such products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3834/90 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. (3) Products imported under the Interim Agreements concluded between Hungary, Poland, the Czech Republic, the Slovak Republic, Romania and Bulgaria or originating in the developing countries and listed in Regulation (EEC) No 3833/90 are suspended and no levy is to be collected. (4) Products falling within this code, imported from Poland, Hungary, the Czech Republic and the Slovak Republic under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 2699/93 have been presented, are subject to the levies set out in the Annex to that Regulation . (*) Products falling within this code, imported from Bulgaria and Romania under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR. 1 certificates issued in accordance with Regulation (EC) No 1559/94 have been presented, are subject to the levies set out in the Annex to that Regulation . (*) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. o The levy on products falling within this code, imported under Council Regulation (EC) No 774/94 and Commis ­ sion Regulation (EC) No 1431 /94, is limited under the conditions laid down in this Regulation . (8) The duty of the Common Customs Tariff on products falling within this code, imported under Regulation (EC) No 1798/94, is limited under the conditions laid down in this Regulation . 29 . 9. 94 Official Journal of the European Communities No L 253/13 ANNEX II to the Commission Regulation of 28 September 1994 correcting the levies on poultrymeat for die period 1 August to 30 September 1994 (') (6) CN code Sluice-gate price Levy from 1 August to 30 September 1994 Conventional rate of duty ECU/ 100 units ECU/100 units % 0105 11 11 22,53 4,60  0105 11 19 22,53 4,60  0105 11 91 22,53 4,60  0105 11 99 22,53 4,60  0105 19 10 99,63 15,82  0105 1990 22,53 4,60  ECU/100 kg ECU/100 kg 010591 00 78,47 1 8,03 (4)  0105 99 10 88,59 27,62  0105 99 20 114,35 28,32 (4)  0105 99 30 103,58 21,73 (4)  0105 99 50 120,11 29,58  0207 10 11 98,58 22,65 (4)  0207 10 15 112,10 25,75 (4)  0207 10 19 122,14 28,06 (4)0  0207 10 31 147,97 31,04 (4)  0207 10 39 162,20 34,02 (4)  0207 10 51 104,21 32,50 Of5)  0207 10 55 126,55 39,46 (4)0  0207 10 59 140,61 43,85 (2) (4) 0  0207 10 71 163,35 40,45 (4)0  0207 10 79 154,40 42,53 (2) (4) (*)  0207 10 90 171,58 42,26  0207 21 10 112,10 25,75 (4)0  0207 21 90 122,14 28,06 (4)0  0207 22 10 147,97 31,04 (4)  0207 22 90 162,20 34,02 (4)  0207 23 11 126,55 39,46 (4)0  0207 23 19 140,61 43,85 (2)(4)0  0207 23 51 163,35 40,45 (4)0  0207 23 59 154,40 42,53 (2) (&lt;) (*)  0207 23 90 171,58 42,26  0207 31 10 1 633,50 404,50 3 (3) 0207 31 90 1 633,50 404,50 3 (3) 0207 39 11 287,15 75,22 (4)  0207 39 13 134,35 30,87 (4)  0207 39 15 92,64 23,54 (4)  0207 39 17 64,13 16,29 (4)  0207 39 21 184,97 42,49 (4)  0207 39 23 173,76 39,91 (4)  No L 253/14 Official Journal of the European Communities 29 . 9 . 94 CN code Sluice-gate price Levy from 1 August to 30 September 1994 Conventional rate of duty ECU/100 kg ECU/100 kg % 0207 39 25 285,04 72,42  0207 39 27 64,13 16,29 0  0207 39 31 310,74 65,18 (4)  0207 39 33 178,42 37,42 (4)  0207 39 35 92,64 23,54 (4)  0207 39 37 64,13 16,29 (4)  0207 39 41 236,75 49,66 (4)  0207 39 43 110,98 23,28 (4)  0207 39 45 199,76 41,90 (4)  0207 39 47 285,04 72,42 (4)  0207 39 51 64,13 16,29 (4)  0207 39 53 324,24 89,31000  0207 39 55 287,15 75,22 0 (4) 0  0207 39 57 154,67 48,24  0207 39 61 169,84 46,78 (2) (4) 0  0207 39 63 188,74 46,49  0207 39 65 92,64 23,54 000  0207 39 67 64,13 16,29 000  0207 39 71 231,60 63,80 0 0 0  0207 39 73 184,97 42,49 0 0 0  0207 39 75 223,88 61,67 000  0207 39 77 173,76 39,91000  0207 39 81 196,67 57,40 0 0 0  0207 39 83 285,04 72,42  0207 39 85 64,13 16,29 0 0  0207 39 90 163,90 41,64 10 0207 41 10 287,15 75,22 0 0  0207 41 11 134,35 30,87 0  0207 41 21 92,64 23,54 0  0207 41 31 64,13 16,29 0  0207 4141 184,97 42,49 0 0  0207 41 51 173,76 39,91 00  0207 41 71 285,04 72,42 O 00  0207 41 90 64,13 16,29 0 0  0207 42 1 0 31 0,74 65,1 8 0 0  0207 42 11 178,42 37,42 0 0  0207 42 21 92,64 23,54 0  0207 42 31 64,13 16,29 0  0207 42 41 236,75 49,66 0  0207 42 51 110,98 23,28 0  0207 42 59 199,76 41,90 0  0207 42 71 285,04 72,42 0 0  0207 42 90 64,13 16,29  0207 43 11 324,24 89,31 0 0 0  29 . 9. 94 Official Journal of the European Communities No L 253/15 CN code Sluice-gate price Levy from 1 August to 30 September 1994 Conventional rate of duty ECU/100 kg ECU/100 kg % 0207 43 1 5 287,1 5 75,22 (2) (4) (*)  0207 43 21 154,67 48,24  0207 43 23 169,84 46,78 (2) (4) (*)  0207 43 25 188,74 46,49  0207 43 31 92,64 23,54 (2) (4) 0  0207 43 41 64,13 16,29 0 0(0  0207 43 51 231,60 63,80 (2)(4)0  0207 43 53 184,97 42,49 (2)(4)0  0207 43 61 223,88 61,67 (2)(4)0  0207 43 63 173,76 39,91 (2) (4) O  0207 43 71 196,67 57,40 (2) (4) 0  0207 43 81 285,04 72,42  0207 43 90 64,13 16,29 (4)0  0207 50 10 1 633,50 404,50 3 (3) 0207 50 90 163,90 41,64 10 0209 00 90 142,52 36,21  0210 90 71 1 633,50 404,50 3 0210 90 79 163,90 41,64 10 1501 00 90 171,02 43,45 18 1602 31 11 295,94 62,08 17 (8) 1602 31 19 313,54 79,66 17 1602 31 30 171,02 43,45 17 1602 31 90 99,76 25,35 17 1602 39 11 282,32 75,00  1602 39 19 313,54 79,66 17 (8) 1602 39 30 171,02 43,45 17 1602 39 90 99,76 25,35 17 (') The levy on products covered by CN codes 0207, 1602 31 and 1602 39 originating in the ACP countries and listed in Article 6 of Regulation (EEC) No 715/90 is reduced by 50 % within the limits of the quotas referred to in that Regulation. (2) The levy on such products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3834/90 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. (3) Products imported under the Interim Agreements concluded between Hungary, Poland, the Czech Republic, the Slovak Republic, Romania and Bulgaria or originating in the developing countries and listed in Regulation (EEC) No 3833/90 are suspended and no levy is to be collected. (4) Products falling within this code, imported from Poland, Hungary, the Czech Republic and the Slovak Republic under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 2699/93 have been presented, are subject to the levies set out in the Annex to that Regulation. (*) Products falling within this code, imported from Bulgaria and Romania under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR. 1 certificates issued in accordance with Regulation (EC) No 1559/94 have been presented, are subject to the levies set out in the Annex to that Regulation . 0 No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (^ The levy on products falling within this code, imported under Council Regulation (EC) No 774/94 and Commis ­ sion Regulation (EC) No 1431 /94, is limited under the conditions laid down in this Regulation . (*) The duty of the Common Customs Tariff on products falling within this code, imported under Regulation (EC) No 1798/94, is limited under the conditions laid down in this Regulation .